BELCHER, Commissioner.
The conviction is for the subsequent offense of driving while intoxicated; the punishment, four years in the penitentiary.
Officer Corum testified that he observed the appellant as he drove an automobile in an erratic manner for several blocks along a public street and that the automobile was weaving and travelled from the right shoulder to the left side of the street before coming to a stop. He further testified that appellant had a strong odor of alcohol on his breath and stated to him that he had drunk two bottles of beer; that his eyes were bloodshot, his speech incoherent, and he staggered while walking. Corum expressed the opinion that appellant was intoxicated. The testimony of Officer Holt, who was with Corum, corroborates the latter’s testimony.
Testifying in his own behalf, the appellant stated that he had had nothing to drink and was not drunk. Any unusual appearance, he explained, was attributable to a bridge in his mouth, a broken foot, swimming which may have affected his eyes, and heart trouble.
*952The prior conviction, as alleged, was stipulated. Also, said conviction was admitted by the appellant, while testifying.
There are no bills of exception and no objections to the court’s charge.
The evidence is sufficient to support the conviction and, no error appearing, the judgment is affirmed.
Opinion approved by the Court.